Citation Nr: 1045033	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-24 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased disability rating in excess 
of 10 percent for degenerative joint disease (DJD) of the right 
knee. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974, 
and served in the Army National Guard from October 1975 to 
December 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for degenerative 
joint disease of the right knee, and assigned a 10 percent 
disability rating.  The Veteran filed a notice of disagreement 
with his rating and subsequently perfected an appeal.   

The Veteran was afforded a personal hearing before a decision 
review officer in October 2008.  A written transcript of that 
hearing was prepared and a copy of that transcript has been 
incorporated into the evidence of record. 


FINDINGS OF FACT

1. Throughout the course of the appeal, the Veteran's right knee 
disability has been manifested by degenerative changes of the 
joint shown on x-ray.

2. At no point during the appeal has the Veteran's right knee 
been ankylosed; nor has there been objective evidence of lateral 
instability, recurrent subluxation, dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion, flexion limited to less than 60 degrees, extension 
limited to more than 5 degrees, or evidence of malunion of the 
tibia or fibula.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
DJD of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5299-5003, 
5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial 
evaluation assigned following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  
128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records, Social Security Administration disability 
records, and providing the Veteran with VA examinations in June 
2007 and September 2009.  The Veteran has not indicated that he 
has received additional treatment for his service-connected 
degenerative joint disease of the right knee.  The Board thus 
concludes that there are no additional treatment records 
outstanding with respect to that claim.  Consequently, the duty 
to notify and assist has been satisfied as to the claim now being 
finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.	Initial Increased Ratings of the Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in an initial increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, although the Veteran's right knee disability is service 
connected effective June 26, 2006, 38 C.F.R. § 4.1 provides that, 
in evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  Therefore, the Board 
will consider evidence prior to this date to the extent that it 
sheds additional light on the Veteran's disability picture as it 
relates to the period on appeal.   

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Since the date of service connection, the Veteran's right knee 
disability has been rated 10 percent disabling under DCs 5260-
5010.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2010)  Diagnostic Code 5260 contemplates limitation of flexion, 
while DC 5010 pertains to traumatic arthritis.  38 C.F.R. 
§ 4.71a, DCs 5260, 5010. 

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by x-ray findings is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint (like the knee, 
see 38 C.F.R. § 4.45) or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under these codes.  38 C.F.R. § 4.71a.

That said, Diagnostic Code 5260 provides ratings based on 
limitation of flexion of the leg.  Flexion of the leg limited to 
60 degrees is rated noncompensably (0 percent) disabling; flexion 
of the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is rated 
30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and limitation of 
extension (Diagnostic Code 5261) of the same knee joint).  See 
VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling; 
and extremely unfavorable flexion at an angle of 45 degrees or 
more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate 
disability ratings are possible for arthritis with limitation of 
motion under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings 
of arthritis are present and a Veteran's knee disability is rated 
under Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion or 
objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to making a claim for service connection for a right knee 
disability, the Veteran underwent knee surgery in November 2003 
and thereafter had periodic treatment for his knee by his private 
physician.  

The Veteran made a claim for service connection for his right 
knee disability in June 2006.  In the currently appealed June 
2007 RO rating decision, the Veteran was granted service 
connection for degenerative joint disease of the right knee and 
rated a 10 percent evaluation, effective on June 26, 2006.  The 
Veteran claims that his service-connected right knee disability 
is more disabling than currently evaluated.

The pertinent evidence of record reflects that the Veteran 
underwent treatment by a private physician in September 2008, and 
a VA examination in June 2007 and September 2009.

During the June 2007 VA examination, the Veteran reported to the 
examiner that he had an arthroscopy in November 2003, where torn 
cartilage was removed due to an in-service right knee injury.  
The Veteran reported having pain in the anterior medial aspect of 
the knee of 6-7 on a scale of 1-10.  His knee increased in pain 
with prolonged standing which he defined at 8-10 minutes or 
prolonged walking, which he defined as 50-60 feet.  Additionally, 
the Veteran reported a history of pain at nighttime.  He stated 
that he uses a cane to walk, but can only do so for a quarter of 
a mile.  The Veteran reported that he does not have any problems 
with activities of daily living.  Furthermore, he stated that he 
is currently disabled and does not work due to transient ischemic 
type hypertension increased cholesterol and diabetes, conditions 
for which he is not service connected.  The Veteran used a brace 
for his knee, and wore it at the time of the examination.  The 
Veteran reported a subjective history of swelling and popping of 
the right knee with pain, especially when he walks.  However, the 
Veteran stated that he had no history of locking in his knee.  

The examiner stated that an examination of the right lower 
extremity revealed the Veteran to be neurovascularly intact 
distally to motor and sensory function grossly.  The Veteran's 
right knee range of motion was 0 degrees to 115 degrees.  
Additionally, the active range of motion and passive range of 
motion was the same, and there was no change with repetition.  
There was mild pain at the patellofemoral joint with range of 
motion.  The Veteran was stable to varus and valgus stress at 0 
degrees and 30 degrees.  Furthermore the Lachman's anterior and 
posterior drawer, and McMurray's were all negative. The Veteran 
was tender to palpation medial joint line, and non-tender to 
palpation lateral joint line.   Additionally, he had positive 
patella grind, tender to palpation medial and lateral facet of 
the patella.  Additionally, the examiner noted that the Veteran 
had a 1+ effusion on examination. 

X-rays of the Veteran's right knee showed no fracture, 
dislocation or boney destructive lesion.  There was joint space 
narrowing at the medial compartment with medial femoral condyle 
squaring.  Also, there was osteophyte present at the superior and 
inferior aspects of the patella and the articular surface.  
Additionally, the osteophytes were also present on the femoral 
side.  

The examiner diagnosed the Veteran with moderate degenerative 
joint disease of the right knee.  The examiner addressed the 
Deluca provisions and stated that there was mild to moderate 
discomfort associated with examination of the right knee.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the examiner 
stated that it was conceivable that pain could further limit 
function as described particularly with repetition. 

The Veteran visited his private physician in September 2008 for 
soreness and locking in his right knee.  After examining the 
right knee, the doctor noted that the Veteran had tenderness 
about the knee with little or no crepitation detected.  The 
doctor stated that the Veteran's knee was stable, but that the 
Veteran indicated tenderness under his patella and along the 
strap muscles on both sides of the knee.  The doctor diagnosed 
the Veteran with arthritis-osteoarthritis (degenerative wear and 
tear) of the knee.  The Veteran was scheduled for an appointment 
with an orthopedic specialist to evaluate his right knee 
condition.  

Subsequently, in September 2008, the Veteran had a consultation 
with an orthopedic doctor to further evaluate his right knee 
pain. The doctor noted that the Veteran walked with an antalgic 
gait on the right side with the assistance of a J-cane.  The 
doctor performed a physical examination on the Veteran.  The 
Veteran reported tenderness with palpation over the patella 
tendon of his right knee.  He has full range of motion  of his 
right knee with flexion and extension, and he had end range pain 
with flexion.  Additionally, he has a negative varus and valgus 
stress test.  The Veteran reported pain when Apley's and 
McMurray's were performed.  The doctor reported that he was 
unable to get a good end feel with Lachman and posterior drawer 
due to muscle guarding.  

X-rays of the Veteran's right knee were performed and showed that 
he had a significant amount of degenerative changes in the 
patellofemoral space, particularly on the Hughston view.  
Additionally, it showed a shallow patellofemoral groove.  
Furthermore, the Veteran had a considerable amount of 
degenerative changes along the medial compartment of his knee.  
The doctor diagnosed the Veteran's condition as osteoarthritis of 
the right knee, right patellofemoral chondromalacia, and possible 
meniscus tear of the right knee.  The doctor injected the 
Veteran's right knee with Lidocaine and Depo Medrol.  

The Veteran went for a follow-up appointment with the orthopedic 
specialist in September 2008.  The Veteran reported that his knee 
was less tender that it was last appointment, but that he still 
has a considerable amount of pain.  Additionally, he stated that 
his knee felt as if it was trying to slip on the inside.  The 
doctor noted that the Veteran walked with an antalgic gait on the 
right side with the assistance of a J-cane.  During the 
examination, the doctor noted that the Veteran had full range of 
motion with knee extension and about 95 degrees of flexion.  The 
Veteran is tender with palpation over the medial joint line of 
his right knee.  He had a negative varus and valgus stress test, 
Lachman, posterior drawer, but does have pain with the Apley's 
and McMurray's.  After reviewing the Veteran's knee films on 
record, the doctor believed that the Veteran's pain was arthritic 
due to the considerable amount of degenerative changes along the 
medial compartment of his knee, rather than meniscal.  The doctor 
noted that he at this point in time, the Veteran was too young to 
get a knee replacement, but at some in the near future he would 
likely need one. 

The Veteran was afforded a personal hearing before a Decision 
Review Officer in October 2008.  The Veteran reported problems 
with his knees locking in the morning time, when he goes down 
steps.  He stated that this happened three to four times a week.  
He also reported pain and swelling of his right knee, but did not 
take any medication for them.  The Veteran also stated that he 
wore a knee brace. The Veteran reported that his private 
physician told him that he might need a full knee replacement 
within the next four to five years.  The Veteran asserted that he 
had a limited range of motion. The Veteran said he was not 
currently seeking treatment for his knee condition, unless he was 
in pain and then scheduled an appointment.  

The Veteran was afforded another VA examination in September 
2009.  The Veteran reported that he hurt his knee when he stepped 
in a hole and twisted it while he was in the National Guard.  He 
reported that he had surgery on his knee for a torn meniscus and 
debridement.  The Veteran reported having pain that on average is 
a 5 on a scale of 1 to 10.  The pain was mainly related to 
walking, but he also experienced pain on a scale of 8-9 first 
thing in the morning.  The Veteran stated that his knee felt 
locked.  The Veteran reported no history of pain at night because 
he applied Ben Gay or Icy Hot and took Tylenol Arthritis for 
pain.  The Veteran had an intermittent history of swelling, and 
popping with occasional  pain.  The Veteran could walk for 50 
feet at a time, and used a cane for assistance. The Veteran 
reported no problems with activities of daily living.  
Additionally, the Veteran wore a knee brace. The Veteran stated 
that he received a cortisone injection about a year ago that 
helped.

The examiner stated that an examination of the right lower 
extremity revealed the Veteran to be neurovascularly intact 
distally motor sensory function.  The range of motion of the 
Veteran's right knee was 0 degrees to 110 degrees.  The active 
and passive ranges of motion were the same.  Furthermore, there 
was no change with repetition.  The Veteran reported pain with 
extremes of flexion.  Additionally, there was mild patellofemoral 
crepitus.  Range of motion of the right knee was stable to varus 
and valgus stress at 0 degrees and 30 degrees.  The Veteran had a 
negative Lachman's, anterior and posterior drawer, and 
McMurray's.  There was no effusion on examination.  The Veteran 
had two well healed arthroscopy portals anteromedial and 
anterolateral, which were 8 mm in length.  There was no sign of 
infection or erythema, edema or discharge.  Additionally, it was 
not affixed to underlying tissue.  There is no muscle loss 
beneath.  Furthermore, the Veteran was tender to palpation in the 
medial joint line. 

X-rays of the right knee showed no fracture, dislocation, or bony 
destructive lesion.  There were moderate degenerative changes 
that were present in the patellofemoral articulation as well as 
the medial joint space.  Additionally, the examiner addressed the 
DeLuca provision.  The examiner reported that the Veteran had 
mild discomfort associated with the examination of the right 
knee.  Furthermore, the examiner stated that it was conceivable 
that the pain could further limit function as described, 
particularly with petition. 

In light of the evidence, the Veteran is not entitled to an 
increased rating in excess of 10 percent for his right knee 
disability.  The Veteran's right knee is rated based on 
limitation of flexion under Diagnostic Code 5260.  At all 
relevant points of the claims period, the Veteran has not had 
motion limited to less than 95 degrees in his right knee.  In his 
most recent VA examination, the doctor noted that the Veteran 
reported pain with extremes of flexion.  However, to receive a 20 
percent rating, the Veteran's flexion must be limited to 30 
degrees, by pain or otherwise.  His motion has not been shown to 
be so limited.  Similarly, under Diagnostic Code 5261, limitation 
of extension to 15 degrees is required for a 20 percent rating.  
However, the Veteran's extension is not limited to 15 degrees, 
due to pain or otherwise.

The Board has considered whether there is additional functional 
loss due to fatigability, incoordination, and pain on movement, 
and notes that, throughout the appeal, the Veteran has reported 
having right knee pain with active motion and following motion, 
grinding, popping, swelling, and locking.  In this regard, the 
Board acknowledges that the Veteran experiences tenderness, 
occasional swelling, recurrent pain, and difficulty with certain 
daily activities as a result of his right knee pain.  However, 
the severity of his right knee disability is contemplated in the 
current disability rating.  Moreover, even when considering pain 
and functional impairment, the Veteran's flexion is limited only 
to 95 degrees, and as such, his range of motion findings do not 
approach the criteria for a compensable rating under DC 5260 
(i.e., 45 degrees of flexion).  Furthermore, the Board considers 
it significant that the previous VA examiner expressly addressed 
the Deluca provisions and determined that there was no more than 
mild to moderate discomfort associated with the Veteran's right 
knee disability.  Additionally, that examiner's observation that 
the Veteran's right knee pain could conceivably result in 
additional functional limitation on repetitive motion is 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 209 (1992).  

Accordingly, the Board finds that the current 10 percent rating 
for the Veteran's right knee appears to be based upon painful 
motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the 
pain experienced on motion has been considered in assigning the 
10 percent evaluation and there is no additional documented range 
of motion lost that would warrant a higher rating due to pain.  
Further, while range of motion studies discussed above would 
result in noncompensable evaluations under the limitation of 
motion codes (i.e. Diagnostic Codes 5260 and 5261), motion of the 
knee is nevertheless limited, and there was evidence of 
degenerative disease on X-ray.  As such, a 10 percent evaluation 
is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2001).

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  The 
Board has considered whether the Veteran is entitled to a 
separate rating for recurrent subluxation under DC 5257; however, 
there is no objective evidence of subluxation or instability.  In 
this regard, the Board acknowledges that the Veteran has reported 
that his right knee locks first thing in the morning when he goes 
down stairs, he wears a knee brace on his right knee, and uses a 
cane.  The Board also notes that the Veteran's June 2007 VA 
examination showed that the Veteran has osteoarthritis, with 
positive patella grind and +1 effusion.  However, the examiner 
also reported that the Veteran had negative McMurray's sign, 
Lackman's, anterior and posterior drawer.  Additionally, the 
examiner stated that the Veteran was stable to varus and valgus 
stress at 0 and 30 degrees.  Furthermore, in a September 2008 
private doctor examination of the Veteran's right knee, the 
doctor reported that the Veteran's knee was stable.  In September 
2008, the Veteran went to an orthopedic specialist for two 
separate examinations.  The orthopedic doctor noted that the 
Veteran walked with an antalgic gait on the right side with 
assistance of a J-cane.  However, after the two examinations, the 
doctor noted that the Veteran had a negative varus and valgus 
stress test, Lachman, and posterior drawer.  Although the doctor 
stated that the Veteran had pain with Apley's and McMurray's, he 
believed the pain to be arthritic due to the amount of 
degenerative change along the medial compartment of the Veteran's 
right knee. Lastly, the September 2009 VA examiner noted that the 
Veteran used a cane for assistance. However, the examiner noted 
that the Veteran's range of motion was stable to varus and valgus 
stress at 0 degrees and 30 degrees.  Additionally, the examiner 
stated that the Veteran had a negative Lachman's anterior and 
posterior drawer, and McMurray's.  Based on the foregoing, while 
the evidence of record reveals subjective complaints of giving 
way and instability, the objective medical evidence shows that 
the Veteran's right knee is stable.  Accordingly, a separate 
rating for instability or subluxation under DC 5257 is not 
warranted in this case.

As noted above, a Veteran can receive separate disability ratings 
for different problems or residuals of an injury as long as the 
separate ratings are not for the "same disability" or the 
"same manifestation" (i.e., the symptomatology for any one of 
the conditions is not duplicative of, or overlapping with, the 
symptomatology of the other conditions).  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is 
available for symptomatic removal of the semilunar cartilage.  
The Board notes that, in November 2003, the Veteran underwent 
right knee arthroscopy where torn cartilage was removed, which 
was performed prior to the Veteran's claim in June 2006.  
Significantly, however, as discussed above, the Veteran is 
currently in receipt of a 10 percent disability rating under DC 
5299-5003 for his pain, swelling, locking, and limited motion 
symptomatology.  Accordingly, the Veteran is not entitled to a 
separate 10 percent evaluation under DC 5259.  

The Board has also considered whether the Veteran is entitled to 
a higher or separate rating for dislocation of the semilunar 
cartilage under 38 C.F.R. § 4.71a, DC 5258.  In this case, 
however, the evidence fails to show frequent episodes of locking 
and effusion into the joint.  In the June 2007 VA examination, 
the examiner noted that the Veteran had 1+ effusion.  In a 
September 2008, the Veteran's private physician noted that on 
examination of the Veteran's right knee, there was little or no 
crepitation detected.  Additionally, in September 2009 VA 
examination, the examiner noted that there was mild 
patellofemoral crepitus.  Furthermore, he also noted that there 
was no effusion on examination.  Additionally, objective testing 
at his VA examinations has not revealed frequent episodes of 
effusion.  The Veteran reported that he has locking three to four 
times a week.  However, these reports of incidents do not occur 
in frequent episodes.  Moreover, insofar as the Veteran has 
subjectively described experiencing episodes of locking and pain, 
such symptomtomatology is already contemplated by his 10 percent 
evaluation under DC 5299-5003.  Therefore, to assign a separate 
rating for such locking and pain under a different diagnostic 
code would violate the law against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As such, 
the Board finds that the Veteran is not entitled to a higher or 
separate rating under Diagnostic Code 5258.

The Board has also considered whether the Veteran is entitled to 
a separate or increased rating for right knee ankylosis, 
impairment of the tibia or fibula, and genu recurvatum.  However, 
because the evidence of record fails to demonstrate such 
symptomatology, the Veteran is not entitled to an increased or 
separate rating under Diagnostic Codes 5256, 5262, or 5263, 
respectively.

Finally, the Board is mindful that a private orthopedic 
specialist has indicated that the Veteran will likely require a 
right knee replacement in the future.  However, such a statement, 
while rendered by a medical professional, addresses a problem 
that has not yet occurred and, thus is inherently speculative and 
lacking probative value.  As such, it cannot form the basis for 
assigning a higher rating for the Veteran's right knee 
disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

For the reasons and bases provided above, the preponderance of 
the evidence in this case is against the Veteran's claim for a 
rating in excess of 10 percent for DJD of right knee, status 
post-arthroscopy.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Accordingly, the Veteran's claim for an increased 
rating for DJD of right knee is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001). 

As a final note, it is pointed out that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for total 
disability based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is raised by the 
record.  Here, the evidence shows that the Veteran noted in his 
Notice of Disagreement that his right knee disability has 
restricted to the point of total disability.  While the Board 
observes that the Veteran is unemployed and receiving Social 
Security Administration disability benefits, this is due to the 
Veteran's non-service connected disabilities, other than his DJD 
of the right knee.  

III.	Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The evidence of record reflects that the Veteran has previously 
reported an inability to work due to his right knee condition.  
However, as previously stated above, the Veteran's inability to 
work is due to his non service connected disabilities and not his 
right knee condition.  Additionally, the Veteran's DJD of the 
right knee has not been shown to warrant frequent, or, indeed, 
any periods of hospitalization throughout the relevant appeals 
period, or to otherwise render impractical the application of the 
regular schedular standards.  In light of the above, the Board 
finds that remand for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


